DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. U.S. Patent No. 9,625,398.

Regarding claim 1, Campbell discloses a charged particle beam apparatus comprising: a calculator (“the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” [col. 4; lines 25-30]) configured to calculate a depth of a physical phenomenon which extends in a depth direction in a specimen (“a depth or thickness of the layer or layers are determined by correlating the known beam energy with atomic number and/or density of the material(s)” [col. 8; lines 33-36]) having a multilayer structure (“In the illustrative embodiment, the sample includes three layers: a layer of copper 102, a layer of nickel 104 and a layer of gold 106” [col. 6; lines 46-49]), according to a condition of illumination of a charged particle beam onto the specimen (“determining a number of layers of the sample by distinguishing differences in chemical composition between depths of the sample as beam energies are stepped through” [col. 1; lines 52-55]); a generator (“processor” [col. 4; lines 25-30]) configured to generate a reference image having a background image indicating the multilayer structure (“The data construction module 36 may generate an image for display on a display/interface 42 to show a cross-sectional structure of the sample 16 using the EDS spectra signals” [col. 6; lines 37-40]) and a schematic image indicating the depth of the physical phenomenon, based on the depth of the physical phenomenon (“A mesh or grid 26 is projected onto an image 14 or programmed into the platform 20 or SEM 12 to control motion of the sample 16 and/or electron beam 18. Intersections of the mesh or grid 26 are locations where the beam 18 will be parked while energy-dispersive X-ray spectroscopy (EDS) detectors 22 measure scattered X-rays to be analyzed” [col. 5; line 55-col. 6; line 3]); and a display configured to display the reference image when an actual illumination condition of the charged particle beam is set (“display” [col. 6; lines 37-40]). The mesh indicates the depth of the physical phenomenon because (“A mesh is generated to locate positions where a depth profile will be taken” [col. 2; lines 9-10]) and the depth profile indicates the depth of the physical phenomenon at that location within the grid.

Regarding claim 5, Campbell discloses that when a deepest layer 102 to which the charged particle beam reaches is a kth layer (wherein k is an integer greater than or equal to 2) (as illustrated in figure 2), the calculator calculates the depth of the physical phenomenon based on an accelerating voltage of the charged particle beam, a total thickness of a first layer to a (k-1)th layer in the specimen, and a composition of each of the layers from the first layer to the kth layer (“determining a number of layers of the sample by distinguishing differences in chemical composition between depths of the sample as beam energies are stepped through” [col. 1; lines 54-67]). 

Regarding claim 6; Campbell discloses that when a deepest layer 102 to which the charged particle beam reaches is a kth layer (wherein k is an integer greater than or equal to 2) (as illustrated in figure 2), the calculator calculates the depth of the physical phenomenon based on an accelerating voltage of the charged particle beam, a total thickness of a first layer to a (k-1)th layer in the specimen, and a composition of each of the layers from the first layer to the kth layer (“determining a number of layers of the sample by distinguishing differences in chemical composition between depths of the sample as beam energies are stepped through” [col. 1; lines 54-67]). Campbell calculates an electron penetration depth in the specimen as the depth of the physical phenomenon by adding the in-layer penetration depth in the kth layer to the total thickness of a first layer added to the (k-1)th layer (“A depth profile is generated for the area of interest by compiling the number of layers and the element composition across the mesh” [Abstract]). 

Regarding claim 7; Campbell discloses that when a deepest layer 102 to which the charged particle beam reaches is a kth layer (wherein k is an integer greater than or equal to 2) (as illustrated in figure 2), the calculator calculates the depth of the physical phenomenon based on an accelerating voltage of the charged particle beam, a total thickness of a first layer to a (k-1)th layer in the specimen, and a composition of each of the layers from the first layer to the kth layer (“determining a number of layers of the sample by distinguishing differences in chemical composition between depths of the sample as beam energies are stepped through” [col. 1; lines 54-67]). Campbell calculates an electron penetration depth in the specimen as the depth of the physical phenomenon by adding the in-layer penetration depth in the kth layer to the total thickness of a first layer added to the (k-1)th layer (“A depth profile is generated for the area of interest by compiling the number of layers and the element composition across the mesh” [Abstract]). 

Regarding claim 8, Campbell discloses that the signal is at least one of a back-scattered electron or a characteristic X-ray (“scanning a sample with an electron beam to gather an energy-dispersive X-ray spectroscopy (EDS) spectrum for an energy level to determine element composition across an area of interest” [Abstract]).

Regarding claim 9, Campbell discloses a method of assisting setting, the method comprising: calculating a depth of a physical phenomenon which extends in a depth direction in a specimen (“a depth or thickness of the layer or layers are determined by correlating the known beam energy with atomic number and/or density of the material(s)” [col. 8; lines 33-36]) having a multilayer structure (“In the illustrative embodiment, the sample includes three layers: a layer of copper 102, a layer of nickel 104 and a layer of gold 106” [col. 6; lines 46-49]), according to a condition of illumination of a charged particle beam onto the specimen (“determining a number of layers of the sample by distinguishing differences in chemical composition between depths of the sample as beam energies are stepped through” [col. 1; lines 52-55]); generating a reference image having a background image indicating the multilayer structure (“The data construction module 36 may generate an image for display on a display/interface 42 to show a cross-sectional structure of the sample 16 using the EDS spectra signals” [col. 6; lines 37-40]) and a schematic image indicating the depth of the physical phenomenon, based on the depth of the physical phenomenon (“A mesh or grid 26 is projected onto an image 14 or programmed into the platform 20 or SEM 12 to control motion of the sample 16 and/or electron beam 18. Intersections of the mesh or grid 26 are locations where the beam 18 will be parked while energy-dispersive X-ray spectroscopy (EDS) detectors 22 measure scattered X-rays to be analyzed” [col. 5; line 55-col. 6; line 3]); and displaying the reference image ([col. 6; lines 37-40]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. U.S. Patent No. 9,625,398 in view of Todokoro et al. U.S. Patent No. 5,412,210.

Regarding claim 2, Campbell discloses the claimed invention except that while Campbell discloses that the SEM system 10 produces plural “images 14” [col. 5; line 50] from “an electron beam having an energy ranging from between about 0.2 keV to 40 keV” [col. 5; lines 48-51] to generate a “depth profile” [col. 1; line 51] “as beam energies are stepped through” [col. 1; lines 54-55], there is no explicit disclosure that plural images are formed.
Todokoro discloses a charged particle beam apparatus that images a sample at different depths by changing the energy of a primary electron beam ([col. 6; lines 27-58]) wherein figure 35 illustrates that a background image comprises n layer images (wherein n is an integer greater than or equal to 2) indicating n layers arranged in a depth direction (d and d’) in the specimen 102, and a display width of each of the layer images in the depth direction is determined according to a thickness of each of the layers (since movement of electrons through the sample is determined by the material with which the layer is formed, electrons move at different rates based upon the material of a layer, and therefore the width of each image is dependent upon the thickness of a layer material).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Campbell with the plural depth images of Todokoro in order to identify features (such as defects) within a sample by comparing two or more images at different depths within the sample.

Regarding claim 3, Campbell discloses that the schematic image comprises a figure indicating the depth of the physical phenomenon and which extends in the depth direction, and the schematic image is displayed in an overlapping manner over the background image (“A mesh or grid 26 is projected onto an image 14 or programmed into the platform 20 or SEM 12 to control motion of the sample 16 and/or electron beam 18. Intersections of the mesh or grid 26 are locations where the beam 18 will be parked while energy-dispersive X-ray spectroscopy (EDS) detectors 22 measure scattered X-rays to be analyzed” [col. 5; line 55-col. 6; line 3]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4; Campbell et al. U.S. Patent No. 9,625,398 discloses that the calculator calculates an electron penetration depth and a signal generation depth as the depth of the physical phenomenon (since the processor measures the EDS spectrum generated at a specific energy level of the primary beam, and the beam energy and generated spectrum are directly indicative of a particular depth within the sample [col. 1; lines 54-67]). However, although Campbell displays a schematic image (“A mesh or grid 26 is projected onto an image 14 or programmed into the platform 20 or SEM 12 to control motion of the sample 16 and/or electron beam 18. Intersections of the mesh or grid 26 are locations where the beam 18 will be parked while energy-dispersive X-ray spectroscopy (EDS) detectors 22 measure scattered X-rays to be analyzed” [col. 5; line 55-col. 6; line 3]), there is no explicit disclosure of displaying on the schematic image a figure indicating the electron penetration depth, and a figure indicating the signal generation depth, displayed in an overlapping manner or in parallel to each other.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam apparatus comprising: a generator configured to generate a reference image having a background image indicating a multilayer structure of a specimen and a schematic image indicating depth of a physical phenomenon in the specimen; and a display configured to display the reference image when an actual illumination condition of the charged particle beam is set based on a calculated depth of the physical phenomenon; wherein - 28 -the schematic image comprises a figure indicating the electron penetration depth, and a figure indicating the signal generation depth, displayed in an overlapping manner or in parallel to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881